    4:18-cv-02642-CMC         Date Filed 04/24/19        Entry Number 20      Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION



Brandon T. Matney,                                   )         C/A No: 4:18-cv-02642-CMC
                                                     )
                              Plaintiff,             )         ORDER OF DISMISSAL
                                                     )
                      vs.                            )
                                                     )
Wells Fargo Bank, National Association,              )
                                                     )
                              Defendant.             )
                                                     )

               This Court having been advised by counsel for the parties that the above action

has been settled,

               IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice, and upon good cause shown within sixty (60) days, either party may petition the Court

to reopen the action if settlement is not consummated.




                                       s/Cameron McGowan Currie
                                      CAMERON McGOWAN CURRIE
                                      SENIOR UNITED STATES DISTRICT JUDGE




April 24, 2019
Columbia, South Carolina
